United States Court of Appeals
      for the Federal Circuit
                 ______________________

      SONOMA APARTMENT ASSOCIATES, A
      CALIFORNIA LIMITED PARTNERSHIP,
               Plaintiff-Appellee

                            v.

                   UNITED STATES,
                  Defendant-Appellant
                 ______________________

                       2018-1781
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:13-cv-00940-MMS, Chief Judge Margaret M.
Sweeney.
                ______________________

              Decided: September 23, 2019
                ______________________

    DEBORAH S. BULL, Perry, Johnson, Anderson, Miller &
Moskowitz LLP, Santa Rosa, CA, argued for plaintiff-ap-
pellee.

    MATTHEW PAUL ROCHE, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for defendant-appellant. Also repre-
sented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
JR., FRANKLIN E. WHITE, JR.
                  ______________________
2           SONOMA APARTMENT ASSOCIATES v. UNITED STATES




    Before NEWMAN, CHEN, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Sonoma Apartment Associates contracted with the
Government to construct low-income housing in exchange
for a $1,261,080 loan under Section 515 of the Housing Act
of 1949. In 2010, Sonoma submitted a written request to
prepay the balance of its loan. The Government denied the
request, and Sonoma filed for breach of contract. The
Court of Federal Claims awarded Sonoma expectancy dam-
ages of $4,223,328 and a tax gross-up award of $3,171,990.
The Government appeals the tax gross-up award. Because
the Court of Federal Claims clearly erred in using income
from a single tax year to predict the future rates at which
each partner would pay taxes, we vacate the tax gross-up
award and remand for entry of judgment consistent with
this opinion.
                              I
                             A.
     Section 515 of the Housing Act of 1949,
42 U.S.C. § 1485, authorizes the Department of Agricul-
ture, Farmers Home Administration 1 to loan money to non-
profit entities to provide rental housing for elderly and low-
and moderate-income individuals and families. See Fran-
conia Assocs. v. United States, 536 U.S. 129, 134 (2002). To
participate in the Section 515 program, borrowers must en-
ter into a loan agreement with the Government specifying,
among other things, the length of the loan and any rights
to make prepayments. See id. at 134–35.




    1  The Farmers Home Administration is now known
as the Rural Housing Service. But because the Court of
Federal Claims referred to the agency as the Farmers
Home Administration, we follow suit in this appeal.
SONOMA APARTMENT ASSOCIATES v. UNITED STATES                3



    Concerned about the number of Section 515 borrowers
choosing to prepay their loans, Congress amended the
Housing Act in 1979 and 1980 by imposing prepayment
limitations. These amendments prohibited the Farmers
Home Administration from accepting prepayments for 15
to 20 years from the date of the loan. See Housing and
Community Development Amendments of 1979, Pub. L.
No. 96-153, 93 Stat. 1101, 1134–35 (1979); Housing and
Community Development Act of 1980, Pub. L. No. 96-399,
94 Stat. 1614, 1671–72 (1980); see also Franconia Assocs.,
536 U.S. at 135. These amendments, however, did not ad-
equately reduce prepayment rates. Congress therefore en-
acted the Emergency Low Income Housing Preservation
Act of 1987 (ELIHPA), Pub. L. No. 100-242, 101 Stat. 1877,
and the Housing and Community Development Act of 1992
(HCDA), Pub. L. No. 102-550, 106 Stat. 3672, to further
limit the circumstances under which borrowers could pre-
pay their loans. See Franconia Assocs., 536 U.S. at 136–37
& n.3.
    In Franconia Associates, the Supreme Court deter-
mined that the ELIHPA and HCDA anticipatorily repudi-
ated existing Section 515 contracts because they applied
retroactively. Id. at 148. This anticipatory repudiation rip-
ens into breach when the Government denies a given bor-
rower’s request to prepay the balance of its loan. Id.
                             B.
     Sonoma is a limited partnership formed by Richard
Gullotta and Richard Parasol to manage housing proper-
ties. At the time of formation, each partner owned a 2.5%
general partnership interest and a 47.5% limited partner-
ship interest. Mr. Parasol later sold his 47.5% limited part-
nership interest to a married couple. In 2009, the surviving
spouse sold that interest in equal shares to the living trusts
for each of Richard Gullotta’s three children for $40,000.
   On September 4, 1984, Sonoma entered into a Section
515 loan agreement with the Farmers Home
4           SONOMA APARTMENT ASSOCIATES v. UNITED STATES




Administration. The Government agreed to loan Sonoma
$1,261,080 to construct low-income apartment housing,
and Sonoma agreed to pay back the loan in installments
over a fifty-year period ending on October 27, 2035. As part
of the agreement, Sonoma executed two promissory notes
for the balance of the loan. The promissory notes provided
that “[p]repayments of scheduled installments, or any por-
tion thereof, may be made at any time at the option of Bor-
rower providing the loan is in a current status.” Sonoma
secured the promissory notes with a deed of trust requiring
it to use the building for low-income apartment housing for
20 years. The 20-year term ended on October 27, 2005.
    Sonoma submitted a written request to prepay the bal-
ance of its loan on November 5, 2010. The Government de-
nied the request on January 3, 2011. Sonoma filed a
complaint for breach of contract at the Court of Federal
Claims on November 27, 2013. 2 Because the Government
conceded liability for the breach, the case proceeded only
on damages.
                            C.
     Sonoma included a claim for a “tax neutralization pay-
ment” to offset the negative tax consequences of a lump-
sum damages award. The Government moved for partial
summary judgment, arguing that Sonoma could not re-
cover any such payment. The trial court denied the motion,
concluding that Sonoma was “entitled to attempt to prove,
at trial, that a lump-sum damages award would increase
its overall tax liability beyond what it would have been had
it received market rate rental income from the date that it
sought to prepay the balance of its loan.” Sonoma



    2   Sonoma also asserted a takings claim. But the
Court of Federal Claims dismissed that claim, and Sonoma
does not challenge that decision on appeal.
SONOMA APARTMENT ASSOCIATES v. UNITED STATES                5



Apartment Assocs. v. United States, 127 Fed. Cl. 721, 734
(2016). The Government later moved in limine to exclude
the testimony of Dr. Barry Ben-Zion, Sonoma’s expert on
the “tax neutralization payment.” The trial court denied
the motion, reasoning that “any criticisms of Dr. Ben-Zion’s
work, if valid, can be brought out on cross-examination.”
J.A. 981.
    Over the Government’s objection, the court found Dr.
Ben-Zion qualified as an expert “who could perform a dam-
age calculation based on forensic economic concepts and
who would opine on all of [Sonoma’s] economic damages in-
cluding tax neutralization.” J.A. 27 n.14 (cleaned up). Dr.
Ben-Zion testified that he had calculated the tax gross-up
by (1) comparing the taxes the partners would have paid if
the Government had not breached with the taxes the part-
ners would now pay on the property and the lump-sum
damages award, and (2) “increas[ing] the resulting tax neu-
tralization payment to account for the fact that it, too, will
be subject to state and federal income tax.” Sonoma Apart-
ment Assocs. v. United States, 134 Fed. Cl. 90, 150 (2017).
    Dr. Ben-Zion used 2015 income tax rates to estimate
Sonoma’s future tax liability. And to determine the appli-
cable tax bracket for each partner, he held constant the ad-
justed gross income each partner reported on his or her
most recent federal income tax return. Thus, Dr. Ben-Zion
assumed that Richard Gullotta, then 72, and his wife
would earn $415,220 per year from 2016 through 2035. 3
He similarly assumed that Mark Gullotta’s household and
Karen Gullotta Kass’s household would earn $282,572 and
$72,841 per year, respectively, from 2016 through 2035.



    3   The trial court rejected the assumption that Rich-
ard Gullotta would receive income through 2035, well into
his nineties. It required Dr. Ben-Zion to update his calcu-
lations to account for Richard Gullotta’s life expectancy.
6           SONOMA APARTMENT ASSOCIATES v. UNITED STATES




And he assumed that Eric Gullotta and his wife would earn
$12,585 per year from 2015 4 through 2035. 5
    The court determined that Sonoma “ha[d] established,
by a preponderance of the evidence, both ‘a reasonable
probability’ that it will suffer adverse tax consequences due
to the government’s breach of contract and the existence of
sufficient evidence to allow for the ‘fair and reasonable ap-
proximation’ of those adverse tax consequences.” Sonoma
Apartment Assocs., 134 Fed. Cl. at 150 (quoting first Locke
v. United States, 283 F.3d 521, 524 (Ct. Cl. 1960), then Spe-
cialty Assembling & Packing Co. v. United States, 355 F.2d
554, 572 (Ct. Cl. 1966)). In doing so, the court accepted Dr.
Ben-Zion’s projections for future incomes and tax rates,
noting that his estimates were “no more speculative than”
any other estimates and that conducting more research
“would not have increased the certainty of his projections.”
J.A. 94, 96. The court ultimately awarded Sonoma a tax
gross-up of $3,171,990.
   The Government appeals the tax gross-up award. We
have jurisdiction under 28 U.S.C. § 1295(a)(3).
                             II
    We review factual findings by the Court of Federal
Claims for clear error and its legal conclusions de novo.
John R. Sand & Gravel Co. v. United States, 457 F.3d 1345,
1353 (Fed. Cir. 2006). Whether a party has proven dam-
ages to a reasonable certainty and whether the measure


    4   Eric Gullotta’s most recent federal tax return was
from 2014. Dr. Ben-Zion thus used Eric Gullotta’s adjusted
gross income from 2014 in his calculations despite using
adjusted gross income reported on 2015 tax return for the
other partners.
    5   The record contains no evidence on the income of
Richard Parasol.
SONOMA APARTMENT ASSOCIATES v. UNITED STATES               7



used to calculate damages was too speculative are ques-
tions of fact reviewed for clear error. See Dairyland Power
Co-op. v. United States, 645 F.3d 1363, 1371 (Fed. Cir.
2011); Fifth Third Bank v. United States, 518 F.3d 1368,
1375 (Fed. Cir. 2008). A factual finding is clearly erroneous
when we are “left with a definite and firm conviction that
a mistake has been committed.” Ind. Mich. Power Co. v.
United States, 422 F.3d 1369, 1373 (Fed. Cir. 2005)
(cleaned up).
    The Government argues that the Court of Federal
Claims clearly erred in awarding a tax gross-up because
Sonoma’s calculations were based on the “erroneous as-
sumption that the partners’ taxable income and the tax
rates applicable to Sonoma’s partners’ income would re-
main unchanged through 2035.” Defendant-Appellant Br.
24. Sonoma counters that it provided a fair and reasonable
approximation of the adverse tax consequences. Plaintiff-
Appellee Br. 18. For the following reasons, we agree with
the Government and vacate the trial court’s award of a tax
gross-up. 6
                             A.
    A tax gross-up “is the name given to an increase in the
damage award to offset the taxes that will be payable on
the award.” O’Toole v. Northrop Grumman Corp., 499 F.3d
1218, 1226 (10th Cir. 2007). It is designed to eliminate the
negative tax consequences a plaintiff might suffer from re-
ceiving a lump-sum payment, which “will sometimes push
a plaintiff into a higher tax bracket than he would have
occupied had he received [the lost monies] incrementally
over several years.” Clemens v. Centurylink Inc., 874 F.3d
1113, 1116 (9th Cir. 2017). By accounting for any increase



    6   Because the trial court clearly erred in calculating
future income, we do not address whether the trial court
clearly erred in assuming constant tax rates.
8           SONOMA APARTMENT ASSOCIATES v. UNITED STATES




in tax burden, a tax gross-up ensures that the plaintiff is
put in the same position he would have occupied absent
breach, i.e., that he is made whole.
    We first approved grossing up a lump-sum damages
award to offset negative tax consequences in Home Savings
of America. We determined that, when the award compen-
sates a plaintiff for lost monies that would not have been
taxable, a trial court may adjust the award to account for
the tax implications of a lump-sum payment. Home Sav. of
Am. v. United States, 399 F.3d 1341, 1356 (Fed. Cir. 2005).
Because we compared lost monies that would not have been
taxable to a lump-sum payment that would be taxable, we
only estimated plaintiff’s tax rate at the time of the lump-
sum award. Id. But here, Sonoma must estimate each
partner’s future tax rates over multiple years.
    None of our cases since Home Savings of America have
considered the situation we face here: when and how to cal-
culate a tax gross-up award where both the lost monies and
the lump-sum payment would be taxable. 7 Nor have any
of our sister circuits addressed this issue. In Eshelman v.
Agere Systems, Inc., 554 F.3d 426 (3d Cir. 2009), for exam-
ple, the Third Circuit affirmed a tax gross-up on an award
of back pay and compensatory damages, both of which
would have been taxable. Id. at 430. But Eshelman has
limited value here. The tax gross-up in Eshelman compen-
sated Ms. Eshelman for past losses for which the applicable
tax rates and lost income were known. Id. at 442. Sonoma,
however, must estimate future tax rates and income.



    7   Carabetta Enters., Inc. v. United States, 482 F.3d
1360 (Fed. Cir. 2007) presented a similar situation, but we
did not decide this issue because Carabetta had offered no
evidence that the tax it would have paid on incremental
earnings differed from the amount it would pay on a lump-
sum damages award. Id. at 1367–68.
SONOMA APARTMENT ASSOCIATES v. UNITED STATES                 9



    Absent precedent on this issue, we turn to the broader
context of our damages case law to guide our analysis. We
do not require “absolute exactness or mathematical preci-
sion” in the ascertainment of damages. Bluebonnet Sav.
Bank, F.S.B. v. United States, 266 F.3d 1348, 1355 (Fed.
Cir. 2001). Our goal is to make the non-breaching party
whole, so “[i]t is enough if the evidence adduced is sufficient
to enable a court or jury to make a fair and reasonable ap-
proximation” of the non-breaching party’s damages. Id.
(cleaned up). Thus, in Bluebonnet Savings Bank, we deter-
mined that the Court of Federal Claims had clearly erred
in declining to award damages on the grounds that “the
Deputy Counsel for CFSB was unable to fully explain the
basis for all the costs set out” in its estimate. Id. at 1357.
Because “the amounts owing under the SAREBA are di-
rectly spelled out in that contract and evidence was pre-
sented that the Memo Account was prepared in accordance
with the SAREBA,” we held that the estimate in the Memo
Account “meets the reasonable certainty test and it is in-
appropriate to require CFSB to justify the basis for each
term in the agreement.” Id.
    Yet it is not enough to merely assert entitlement to
damages without offering evidence in support. See id. at
1358. Plaintiffs must provide some measure of substantia-
tion to show the reasonableness of their calculations. In
Bluebonnet Savings Bank, we found that “the Court of Fed-
eral Claims properly rejected Bluebonnet’s claim for non-
EBA damages.” Id. We noted that Bluebonnet’s calcula-
tions were based on “a speculative financing term of 13.5%”
and that Bluebonnet had presented no evidence “that any-
one would have loaned CFSB the funds required for the
capital infusions at 13.5%.” Id.
    Similarly, in Fifth Third Bank, we approved the trial
court’s denial of Fifth Third Bank’s claim for lost operating
profits because Fifth Third Bank failed to show that the
“bank’s expanded asset base (which would have included
the Cincinnati branches in the absence of the breach)
10          SONOMA APARTMENT ASSOCIATES v. UNITED STATES




would have realized profits at a rate similar to that of the
actual bank’s profits.” 518 F.3d at 1379. We reasoned that
“determining hypothetical Cincinnati profits in the ab-
sence of the breach was too speculative an endeavor to re-
sult in a reasonable approximation of lost profits damages.”
Id. However, we rejected the Government’s contention that
a damages award based on a hypothetical sale was specu-
lative. Id. We emphasized that the award “relied on two
actual transactions—the 1991 sale of the Cincinnati
branches to Banc One and the 1998 sale of the remaining
branches to Fifth Third, albeit without the Cincinnati divi-
sion.” Id. at 1378 (emphasis in original).
                            B.
    Sonoma’s only support for its proposed tax gross-up is
the testimony of Dr. Ben-Zion. Dr. Ben-Zion used the in-
come from each partner’s most recent tax return to project
future income, which in turn determined each partner’s in-
come tax bracket for future years. 8 The Court of Federal
Claims accepted his calculations, finding “that projections


     8We reject Sonoma’s contention that income is irrele-
vant to the tax gross-up calculations. See Plaintiff-Appel-
lee Br. 19–20, 43–45. Although the trial court instructed
Sonoma to remove income from its wage estimates, each
partner’s projected tax rate was based in part on projected
income, so income still factors into the calculations. Dr.
Ben-Zion explained, for example, that “[s]ince we made a
projection of what the income would have been in the fu-
ture, we had to take an assumption about what their income
might be outside of Sonoma apartment[], take the profits
that Sonoma apartment were projected, divide them 50
percent to Richard Gullotta, 16 percent to each of the kids,
and added [sic] to their assumed otherwise income to esti-
mate what their sequential tax would have been.” J.A. 1535
(emphases added).
SONOMA APARTMENT ASSOCIATES v. UNITED STATES            11



of future income based on current expectations are no more
certain than projections of future income based on current
income.” J.A. 94. The court therefore concluded that it did
not matter “whether Dr. Ben-Zion was obligated to investi-
gate the partners’ tax situation beyond reviewing their in-
come tax returns” because such an investigation “would not
have increased the certainty of his projections.” J.A. 94.
     The Court of Federal Claims clearly erred in awarding
Sonoma a tax gross-up based on calculations that assumed
each partner’s income would remain constant for 20 years.
To satisfy its burden of proof, Sonoma needed to show that
its tax gross-up calculations fairly and reasonably approx-
imated the damages it faced. See Bluebonnet Sav. Bank,
266 F.3d at 1358. And because its calculations held income
constant, Sonoma needed to show that the adjusted gross
income from each partner’s most recent tax return fairly
and reasonably approximated future income. Sonoma
failed to make this showing. 9
    Dr. Ben-Zion provided two explanations for his decision
to hold income constant: (1) future income is unknowable
and (2) holding income constant produces an overly-con-
servative estimate. 10   Neither explanation, however,


   9    To the extent that the Court of Federal Claims
found it significant that other measures of future income
would be “no more certain than” current income, it misun-
derstood Sonoma’s burden of proof. Sonoma needed to
show that it adequately estimated future income, not that
its measure was no more speculative than any other meas-
ure.
    10  Sonoma relies on this argument again on appeal.
See Plaintiff-Appellee Br. at 46. We find it unpersuasive.
The trial court rejected Dr. Ben-Zion’s assumption that
Richard Gullotta would continue to make $415,220 per
year beyond his life-expectancy, which undercuts the no-
tion that Dr. Ben-Zion made an overly-conservative
12          SONOMA APARTMENT ASSOCIATES v. UNITED STATES




suggests that Dr. Ben-Zion’s calculations fairly and reason-
ably approximated Sonoma’s tax damages. Nor does the
record remedy this gap. Sonoma provided no evidence to
support Dr. Ben-Zion’s assumption that each partner’s in-
come would remain unchanged and equal to his or her most
recent tax return for the next 20 years. Dr. Ben-Zion did
not question the partners about their future plans or ex-
pectations, nor did he discuss with any partner his or her
most recent tax return. He thus did not account for the fact
that Eric Gullotta had recently opened his own legal prac-
tice and had particularly high expenses in 2014 due to cer-
tain start-up costs. Those expenses, totaling $282,626,
almost completely offset his gross income of $293,924.
    Dr. Ben-Zion also did not explain why adjusted gross
income from a single year was an adequate proxy for future
income. Despite having access to multiple years of income
data, he relied on only two pages from a single year’s return
to estimate the future income of each partner. And he used
only one measure (adjusted gross income) to make his esti-
mates, ignoring other relevant information from those
pages (e.g., gross income and expenses). His calculations
were premised on the accuracy of this single data point, but
we cannot draw a line from one data point. Thus, like the
plaintiff in Bluebonnet who proposed a “speculative financ-
ing term,” Sonoma failed to provide adequate evidence to
support a tax gross-up. Bluebonnet Sav. Bank, 266 F.3d at
1358; cf. Fifth Third Bank, 518 F.3d at 1378 (reversing the
finding that an estimate based on “two actual transactions”
was speculative). And although it did at least base its



estimate. And it is not clear in any event that overstating
Richard Gullotta’s income would adequately offset under-
stating Eric Gullotta’s (and possibly Karen Gullotta Kass’s)
household income for the next twenty years. See Plaintiff-
Appellee Br. at 46. The record lacks any support for this
assertion.
SONOMA APARTMENT ASSOCIATES v. UNITED STATES              13



calculations on a figure in the record rather than a made-
up estimate, Sonoma failed to show that this measure ap-
proximated damages any more accurately than the financ-
ing term proposed in Bluebonnet. See Bluebonnet Sav.
Bank, 266 F.3d at 1358. The Court of Federal Claims
therefore erred in awarding a tax gross-up based on Dr.
Ben-Zion’s calculations.
     Sonoma argues that holding income from the most re-
cent tax year constant was reasonable because courts have
allowed Dr. Ben-Zion to make a similar assumption in
other cases. Plaintiff-Appellee Br. at 47. But the courts
explicitly instructed Dr. Ben-Zion to hold income constant
in the referenced cases. And these cases typically involved
Government employees subject to a specific pay scale, not
self-employed individuals or employees working for private
employers.
    Sonoma also contends that the Government, as the
breaching party, should bear the burden of imprecision.
Plaintiff-Appellee Br. 30–33. While we recognize that the
Government’s breach created the circumstances under
which we must now consider future income and tax rates,
we decline to find that it absolves Sonoma of its burden of
proof. Sonoma is the party seeking damages and thus
“bear[s] the burden of showing an income-tax disparity and
justifying any adjustment.” Clemens v. Centurylink Inc.,
874 F.3d 1113, 1117 (9th Cir. 2017). It failed to offer
enough evidence to meet that burden. We therefore must
vacate the tax gross-up award.
                             III
    We have considered Sonoma’s remaining arguments
and find them unpersuasive. For the foregoing reasons, we
conclude that the Court of Federal Claims committed clear
error in using a single year of taxable income to predict the
future rates at which each partner would pay taxes. Thus,
we vacate the trial court’s grant of a $3,171,990 gross-up
on the expectancy damages award and remand to the Court
14         SONOMA APARTMENT ASSOCIATES v. UNITED STATES




of Federal Claims to enter judgment consistent with this
opinion.
            VACATED AND REMANDED